Dismissed and Memorandum Opinion filed May 14, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00170-CV

                      HINDU ASHRAM, INC., Appellant
                                       V.

  SANJAY SARAN MATHUR, SEEMA MATHUR AND THE HEIRS OF
               RAMESH S. MATHUR, Appellee

                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-201944

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed September 24, 2013. The notice
of appeal was filed December 16, 2013. To date, our records show that appellant
has not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless party is excused by statute or by appellate rules from
paying costs); Tex. Gov’t Code Ann. § 51.207.
      On April 16, 2015, this court ordered appellant to pay the appellate filing fee
on or before May 1, 2015, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         2